DETAILED ACTION
This action is in response to application 17/583133, filed on 1/24/2022. Claims 1-21 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19, 19*, and 20* are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 is independent and it has three dependent claims. Two of those dependent claims purport to be “Claim 19” and the third purports to be “Claim 20.” It appears that the second “Claim 19” should be renumbered as 20, and that the current “Claim 20” should be renumbered 21. The dependency information in the renumbered claims is incorrect as well. In the interest of compact prosecution, the claims will be examined as if the second claim 19 were renumbered 20 and as if the current claim 20 were renumbered as claim 21, with all internal dependency numbering updated. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2017/0357893, hereinafter “Dexter.” 
	Regarding claim 1, Dexter anticipates “A method, comprising: 
	providing, for access by a client device, a user interface for selecting one or more performance constraints corresponding to a target device; (see, e.g., Dexter, para. 14; “For example an AI algorithm may include a minmax algorithm, which is computationally complex but guaranteed to give an optimal solution or a Monte Carlo algorithm, which is computationally cheap, but gives a potentially suboptimal solution. In an example, if the AI controller 106 determines from the state information that there are many potential state changes and a solution is needed quickly, the AI controller 106 may select the Monte Carlo algorithm.” “For example, an optimal solution would be desirable when possible (e.g., a short computational time to determine the optimal solution), or when accuracy is preferable over timeliness”; para. 18; “exhaustively running an algorithm to find a solution to the board that guarantees a particular end condition, such as a minmax algorithm, may take too long to run on a device, may be difficult or impossible to implement, or may require more processing power than is available. Instead, given the potential state changes in the first state 200A, an AI controller may select an approximating AI algorithm, such as a Monte Carlo algorithm.”)
	receiving, from the client device, a performance constraint selected from the user interface; (see, e.g., Dexter, para. 14; “when a user selects this preference”)
	generating a custom artificial intelligence (AI) model based on the selected performance constraint; (see, e.g., Dexter, para. 27-29) and 
	sending the custom Al model to the client device.” (see, e.g., Dexter, para. 30). 
Regarding claim 2, Dexter anticipates “The method of claim 1, wherein the custom Al model is sent to the client device for integration into a user application, wherein the custom Al model once integrated enables the user application to perform a selected Al task on the target device.” (see, e.g., Dexter, para. 30; “At operation 408, the method 400 includes transmitting an AI algorithm communication, the AI algorithm communication indicating the selected AI algorithm for use in the software application component on the device. In an example, the AI algorithm communication includes at least one AI algorithm.”).
Regarding claim 3, Dexter anticipates “The method of claim 1, wherein the target device comprises the client device.” (see, e.g., Dexter, para. 34-35).
Regarding claim 4, Dexter anticipates “The method of claim 1, wherein the target device is a separate device from the client device.” (see, e.g., Dexter, para. 34-35).
Regarding claim 10, Dexter anticipates “The method of claim 1, wherein the one or more performance constraints include a memory constraint, a latency constraint, or a power constraint.” (see, e.g., Dexter, para. 14,18).
Regarding claim 11, Dexter anticipates “The method of claim 1, wherein the user interface includes one or more menus of Al specifications, wherein the Al specifications comprise a set of options for selecting an Al task and a type of target device.” (see, e.g., Dexter, para. 14,18).
	Regarding claims 12 and 16-18, the instant claims are equivalents of claims 1 and 10-11, differing only by statutory class. Accordingly, the rejection of claim 1 applies, mutatis mutandis, to claims 12 and 18, and the rejections of claims 10-11 apply, mutatis mutandis, to claims 16-17, respectively. 

Allowable Subject Matter
Claims 5-9, 13-15, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable (1) if rewritten in independent form including all of the limitations of the base claim and any intervening claims, (2) if the stand rejections under 35 U.S.C. 112 are overcome, and (3) if a Terminal Disclaimer is filed to overcome the following non-statutory Double Patenting rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,263,540, which arose from application 16/404023, the parent application of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other as set forth in the following representative claims:
Instant Application 17/583133
Conflicting Patent 11,263,540
1. A method, comprising: 

	providing, for access by a client device, a user interface for selecting one or more performance constraints corresponding to a target device; 	







	receiving, from the client device, a performance constraint selected from the user interface; 


	generating a custom artificial intelligence (AI) model based on the selected performance constraint; and 	sending the custom Al model to the client device.
1. A method comprising, by one or more computing systems: 
	providing, to a client system of a user, a user interface for display, the user interface comprising a first set of options for selecting an artificial intelligence (AI) task for integration into a user application, a second set of options for selecting one or more devices on which the user wants to deploy the selected Al task, and a third set of options for selecting one or more performance constraints specific to the selected devices; 
	receiving, from the client system of the user, user specifications based on user selections in the first set of options, the second set of options, and the third set of options; 
	generating a custom Al model based on the user specifications; and 

	sending, to the client system of the user, the custom Al model for integrating into the user application, wherein the custom Al model once integrated enables the user application to perform the selected Al task on the selected devices.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191